DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 06/01/2021 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (NPL "High-Resistivity Thin-Film Resistors Grown Using CrB2–Si–SiC Materials..." hereinafter referred to as "Park").
Regarding claims 1-2, Park teaches a CrB2-Si--SiC (CrSS) cermet sputtering target (Pg. 1475, Right column).
Regarding claim 3, Park teaches the CrSS target containing 40 wt.% CrB2 and 36.25 wt.% SiC (Pg. 1475, Right column) which, when converted, provide a molar ratio of SiC:CrB2 of 62.8:37.2. 
Regarding claim 4, as the CrSS target of Park necessarily has CrB-2 dispersed throughout the target structure (Fig. 5(a-b), Pg. 1478 – CrSS layer shows uniform composition), the target is seen to read on an article with a metal boride having a three-dimensional network structure as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (NPL "High-Resistivity Thin-Film Resistors Grown Using CrB2–Si–SiC Materials..." hereinafter referred to as "Park") as applied to claim 1 above.
Regarding claim 5, Fig. 5(a-b) of Park show TEM cross-sectional images of the CrB-2-Si-SiC (CrSS) target layer in the film of Park as being substantially absent of pores and voids (Pg. 1478), such that the CrSS target of Park would be expected to render obvious a porosity of 1% or less as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0168815, US 2013/0121057, US 2012/0170352, and US 2012/0168754 teach CrB2-SiC-Si sputtering targets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736